 LEVITZ FURNITURE CORP347Levitz Furniture CorporationIandRetail,Wholesaleand Department Store Union,AFL-CIO, Peti-tioner.Case 26-RC-5155June 3, 1976DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Melvin LFord Following the hearing and pursuant to Section102 67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedures, Ser-ies 8, as amended, and by direction of the RegionalDirector for Region 26, this case was transferred tothe Board for decision Thereafter, the Employerfiled a brief with the Board which has been duly con-sideredPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error They are hereby affirmedUpon the entire record in these proceedings,' theBoard finds1The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein2The labor organization involved claims to rep-resent certain employees of the Employer3A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act4 The Employer operates approximately 60 retailThe Employer's name appears as amended at the hearingzAt the hearing, the Hearing Officer granted the Employer s motion toincorporate into the record of this case the transcript and exhibits fromLevitz Furniture Corporation223 NLRB 522 (1976) (referred to hereinaf-ter as the Region 12 case), which involved the same parties, the same admin-istrative division of the Employers business operations, and many of thesame issues as appear in the case herein Accordingly, the findings madehereinafter rely on the combined record of both sets of casesIn its brief, the Employer requests that the instant case be consolidatedwith the aforementioned Region 12 case on the ground that the recordherein is incomplete with respect to the principal unit contentions of theparties and that, therefore, only a joinder with the more lengthy and com-plete record in the Region 12 case will provide a record adequate for deci-sional purposes As the complete record of the Region 12 case hearing hasbeen incorporated herein and fully considered by the Board in connectionwith this Decision, we find no merit in the Employers request It is herebydeniedfurniture stores throughout the United States Forpurposes of administrative control, it has dividedthese stores into seven groups Group III consists ofeight stores situated as follows Tampa, Orlando, Mi-ami, and Fort Lauderdale, Florida, Atlanta andSouth Atlanta, Georgia, New Orleans, Louisiana,and Memphis, TennesseeThe Petitioner seeks to represent a wall-to-wallunit of all employees of the Employer at its Mem-phis, Tennessee, store The Employer contends thatthe only appropriate unit is one that encompasses allemployees at all eight of the group III storesWhen dealing with a multistore operation, thewell-established Board policy is to find a single-storeunit presumptively appropriateThis presumptioncan only be overcome by a showing of functionalintegration so substantial as to negate the separateidentity of the single-store unit In making determi-nations on this issue, the Board looks to such factorsas prior bargaining history, the geographical proximi-ty to other stores of the same employer, the degree ofday-to-daymanagerial responsibility exercised bybranch store management, the frequency of employ-ee interchange, and whether the requested single-store unit constitutes a homogeneous, identifiable,and distinct employee grouping 3 Based on the factsin the record of this case, we are not persuaded thatthe presumption favoring single-store units has beenovercome or that the unit requested by the Petitioneris otherwise inappropriateThere are approximately 647 employees employedat the 8 group III stores, 67 of whom work at theMemphis location The distances between Memphisand the other seven stores range from 331 to 1,017milesThere is no collective-bargaining history fortheMemphis employees and no union seeks to repre-sent them on a broader basisAt each of the branch stores, there is a manage-ment hierarchy of at least seven stipulated supervi-sors-a branch manager, an assistant branch manag-er for operations, an assistant branch manager formerchandise/sales, a front office manager, an acces-sory department (ACD) manager, an electronic dataprocessing department (EDP) manager, and a ware-house manager These supervisors are immediatelyresponsible for the day-to-day operations for theirparticular storesAdvising them and overseeing theirperformance is the group III administration whichconsists of the group general manager and a staff ofgroup departmental managers whose respective areasof responsibility roughly correspond to the branchsupervisory positions noted aboveThe group general manager retains ultimate con-3 Allegheny Pepsi Cola Bottling Company,216 NLRB 616 (1975),HaagDrug Company Incorporated169 NLRB 877 (1968)224 NLRB No 4 348DECISIONSOF NATIONALLABOR RELATIONS BOARDtrol and authority over almost all aspects of the oper-ations of the individual branch stores including ap-proval of all employee hiring, discharges, wage ratesand merit increases, major disciplinary matters, theselection and pricing of merchandise, the transfer ofmerchandise between stores to provide for inventoryadjustment, advertising, and the setting of parame-ters for store budgets 4The group general manager testified that he triesto pay a 4-day visit to each branch store once every 2months and the group departmental managers, col-lectively, visit stores quite often, but on what appearsto be an irregular basis Exhibits submitted into evi-dence show that at the Memphis branch there arefrequent periods of 4 to 8 weeks when the store oper-ateswithout any group management official beingpresentWhen visiting the stores, it appears that thegroup departmental managers largely confine them-selves to assisting and advising the particular branchdepartment for which they have responsibility (e g,EDP, ACD, or front office) However, their overallexperience has been such that, if it should arise, theywould probably recognize and help with a problememanating from another area of the store involvedIn addition to the store visits, there is also frequentdaily telephone contact between branch and groupofficialsRecord testimony shows that in recent yearsLevitz rapidly expanded the number of its stores and,as a result thereof, was forced to hire many storemanagers it regards as lacking the background andexperience necessary to professionallymanage alarge retail outlet Because of this, in 1974 Levitz in-stituted, through its group management teams, some-what tighter procedures for monitoring branch storeoperations, and providing advice and instructions tothe store managersDespite the overall control retained by group man-agement, the record shows that the branch managers,and the store supervisors working under them, exer-cise a substantial degree of authority over the day-to-day operations of their stores, particularly in thoseareas which have immediate impact upon employeesWith respect to hiring, various supervisors at eachbranch interview, check the references of, and inves-tigate all job applicants-separate interviews beingconducted by both the concerned department man-ager and by either the branch manager or his assis-tant manager for operations The branch then sub-mits its recommendations to group management for4 The Employer revised some of its administrative structures and proce-dures effective about October 1974 Insettingforth herein the factsrelatingto the authority and activity of the variousmanagersand supervisors bothbranch and group, where it appears that functional changes may have re-sulted from the altered administrative setup we have relied solely on evi-dence pertaining to the period commencing October 1974final approval Testimony at the hearing affirms thatLevitz officials view the stipulated branch supervi-sors as having the authority to effectively recom-mend the hiring and firing of employees and to su-pervise the day-to-day operation of their storesWhile the group determines the economic need to layoff and recall employees, branch management ap-pears to have substantial input into the selection ofwhich specific employees will be affected Branchmanagement also has effective control over employeeshift assignments and days off from work 5Wage and fringe benefits are closely regulated byLevitz' comprehensive policies A national wage ad-ministration plan sets forth three separate and com-plete wage schedules, one of which must be selectedby the group for implementation at each branchstore in accordance with prevailing wage rates in thelocalityThe same wage schedule is currently in ef-fect at all group III stores 6 A wide range of nation-ally established fringe benefits are uniformly appliedand,withminor exceptions, neither branch norgroup management can deviate therefrom Branchmanagers and assistant managers participate in a bo-nus plan which is based upon the profit registered bytheir particular storeSemiannual evaluations are made of every Levitzemployee These appraisals are initially made by anemployee's immediate supervisor and are thenpassed on for approval to the assistant branch man-ager for operations These evaluations are not rou-tinely forwarded to the group office, but, rather, areplaced in the personnel folders of the employees in-volved It appears from the record that the groupmanagers only review the reports when problemsconcerning employees must be dealt with or in con-nection with the granting of employee pay raises, allof which are subject to the final approval of thegroup operations managerWith respect to discipline, companywide Levitzpolicy sets forth specific rules of conduct with whichall employees must comply On major rule infrac-tions (those for which the penalty can be dischargeon the first offense), the employee's immediate super-visor investigates and makes a recommendation tothe branch manager and the assistant manager who,in turn, communicates the facts and their recommen-5National Levitz policy requires that all newly hired employees have a60 day training periodWhile both national policy and group input contri-bute to the content of such training it is directly administered to the em-ployees by branch supervisors who have the authority to determine thedegree to which employees will be instructed in more than one job classifi-cation6 Employee time and payroll records are kept only at the branches withinformation needed for the processing of wage payments being transmitteddirectly from the branches to Levitz national accounting office Prior totransmittal to the national office the payroll must be approved by an assestant branch manager The group III office plays no role in this functionalarea LEVITZ FURNITURE CORP349dation to the group operations manager for the finaldecision Lesser rule infractions' may be dealt withentirely by branch supervisors who, depending onthe circumstances, will give oral or written warningsand conduct corrective interviewsWhere the rule in-fraction alleged, or the facts of the case, are ambigu-ous, branch managers will contact the group opera-tionsmanager for advice Otherwise, the matter willbe dealt with entirely by branch supervision,unlessthe possibility of discharge arises For, when an em-ployee commits a lesser infraction for the third time,he becomes subject to dismissal by the branch man-agerBut before effectuating such a discharge, thebranch must notify the group and secure approvalfor its contemplated action 8 When employees aredischarged, it is the branch manager who conductsthe termination interviewItappears that employee grievances are mostlyhandled at the branch store levelWhile employeesmay contact the group operations manager concern-ing problems not resolved locally, the Levitz employ-ee manual sets forth the Company's view that virtual-ly all problems can be worked out satisfactorily withan employee's immediate supervisor or his branchmanager 9 When present at a branch, group officialswill informally discuss problems with employees and,on occasion, a branch employee will telephone agroup manager for the same purposeThe Employer introduced an exhibit which indi-cates three permanent transfers between Memphisand the other group III branch stores during the I1-month period ending November 1975, some of whommay have been supervisors rather than unit employ-eesAs to temporary employee interchange,10 the evi-dence shows six incidents in and out of Memphisduring the same period and more than half of thoseinvolved supervisors or other managerial personnel 117Lesser infractions include such conduct as absence without notificationgambling,habitual tardiness,improper use of company property, abusive orthreatening language to a supervisor,and discourtesy to customers8 It appears from the record that,under some circumstances, group ap-proval may bepro formaThe Orlando branch manager testified that ifcertain employees who reported late for work had not been sober, I wouldhave made a phone call [to the group office]and fired them on the spot'SeeLevitz FurnitureCompany ofthe Eastern Region Inc,223 NLRB 47(1976)10 Branch store warehousemen participate in the delivery of merchandiseto other branches as part of an inventory control procedure Although theycome into some contact with employees of the recipient branches,we do notregard their activities there as constituting temporary employee interchange"The exhibits setting forth the Employers interchange records do notspecify the employment status of the individuals whose names appear thereConsidering all the above facts and circumstances,we find that the degree of employee interchangeshown is not sufficient to render a single-branch unitinappropriateAllegheny Pepsi-Cola Bottling Compa-ny,216 NLRB 616 (1975) 12On the basis of the facts set forth above, particu-larly the substantial day-to-day authorityexercisedby local branch management in the areas most di-rectly affecting employees," we find that the pre-sumptive appropriateness of a single-store unit hasnot been rebutted and the unit sought herein by thePetitioner is appropraiteLevitz Furniture Company ofthe Eastern Region, Inc, supra, Levitz Furniture Cor-poration,223 NLRB 522 (1976)With respect to the unit placement of the logisticalrebuyers employed at the Memphis store, the partiesstipulated that they would be bound by the Board'sDecision in the aforementioned Region 12 case(su-pra,fn 2) involving the Employer's Tampa and Or-lando, Florida, storesWe find that in both cases therecord evidence pertaining to logistical rebuyers wasinsufficient for a determination to be made as totheir supervisory or managerial statusTherefore,they will be permitted to vote subject to challengeAccordingly, and for the reasons stated above, wefind that the following unit is appropriate for collec-tive bargaining within the meaning of Section 9(b) ofthe ActAll regular full-time and part-time employeesemployed by the Employer at its Memphis, Ten-nessee,location,excludingallwatchmen,guards, and supervisors as defined in the Act[Direction of Election andExcelsiorfootnote omit-ted from publicationIon However,through questions asked on cross examination it became clearthat a majority of them were managerial personnel and few,ifany, wereworking at regular in-store nonsupervisory jobs during the period of theiralleged interchangeiSee alsoWalgreen Co198 NLRB 1138 (1972),where the Board, ingranting a unit confined to a single-branch store employing 32 employees,found that the temporary transfer of 10 employees(during a 28-week peri-od^ showed that there was an absence of substantial interchangea In view of the real, although limited,authority of the branch managerswith respect to the day-to-day operations of their stores and the workingconditions of their employees,we do not regard the central authority exer-cised by the group general manager and the national Levitz organization asprecluding a single store unit determination hereinN L R B v LernerStores Corporation,506 F 2d 706 (C A 9, 1974)BancoCredito y AhorroPonceno v N L R B390 F 2d 110(C A 1, 1968), cert denied 393 U S 832(1968)